THE THIRTEENTH COURT OF APPEALS

                                    13-21-00123-CV


  William Buck, in his official capacity as Fire Chief for the Port of Houston Authority;
  Marcus Woodring, in his official capacity as the Chief Port Security and Emergency
  Operations Officer for the Port of Houston Authority; Roger Guenther, in his official
capacity as Executive Director of the Port of Houston Authority; and Roger Walter, in his
   official capacity as Director of Human Resources of the Port of Houston Authority
                                             v.
         Stan Kozlowski, Jason Hall, Mike Stallings, Jason Roberts, Kyle Jordan,
                                     and Justin Meador


                                   On Appeal from the
                      234th District Court of Harris County, Texas
                          Trial Court Cause No. 2021-13211


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered in

part and affirmed in part. The Court orders the judgment of the trial court REVERSED

AND RENDERED IN PART and AFFIRMED IN PART. Costs of the appeal are

adjudged against appellants.

      We further order this decision certified below for observance.

May 26, 2022